Case 2:20-cv-02148-PKH Document 36               Filed 08/20/21 Page 1 of 1 PageID #: 432




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JERRY NEEDHAM                                                                       PLAINTIFF

   v.                                    No. 2:20-CV-02148

DR. WHITE                                                                         DEFENDANT

                                            ORDER

        The Court has received a report and recommendation (Doc. 35) from Chief United States

Magistrate Judge Mark Ford. The deadline to file objections has passed. Plaintiff receives service

by mail and mail from the Clerk (including the report and recommendation) to Plaintiff has not

been returned as undeliverable. The Magistrate recommends Plaintiff’s complaint be dismissed

without prejudice for failure to comply with the Court’s local rules and orders and failure to

prosecute. The Court has reviewed the report and recommendation and the record de novo, and

the report and recommendation is ADOPTED.

        IT IS THEREFORE ORDERED that Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE. Judgment will be entered separately.

        IT IS SO ORDERED this 20th day of August, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
